The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	Applicant’s response (arguments, amendments) filed 7/25/22 is acknowledged.  The amendments - as to Z and what falls inside or outside the scope of a “polymer” as now claimed - have raised new issues under 35 USC 112 2nd, which are addressed below.  The examiner remains open to interview at any time in order to advance prosecution on the merits where possible.
The previous filing of the terminal disclaimer over U.S. Patent No. 9,872,864, is acknowledged.  
	
Allowable Subject Matter – Previously Noted
	Were applicant’s/assignee’s earlier works overcome the elected species was not found to be reasonably taught or suggested by the prior art of record that was not applicant’s/assignee’s earlier work:	
    PNG
    media_image1.png
    317
    623
    media_image1.png
    Greyscale

Thus, were the claims amended thereto, the claimed invention would be in condition for allowance.

Election/Restrictions - Maintained
Applicant's election with traverse of the following species and Markush group within the claimed genus of claim 1 in the reply filed on 11/26/19 is acknowledged:
	
    PNG
    media_image1.png
    317
    623
    media_image1.png
    Greyscale

	
    PNG
    media_image2.png
    388
    644
    media_image2.png
    Greyscale

The traversal is on the ground(s) that a serious search burden has not been shown.  This is not found persuasive because as of record, the species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. Further, the species are not necessarily coextensively searchable.  Other than two nitrogen, two carbons, and one hydrogen in the backbone, everything else is variable.  Therefore, there is no single structural similarity running through all the innumerable species options due to all the variable options.  Thus, a search of all these innumerable species poses a serious search burden.
The claims have been examined on the merits as drawn to the elected species and Markush group identified thereto.
The requirement is still deemed proper and is therefore made FINAL.

RELEVANT STATUTORY AND/OR CASE-LAW BASED REJECTIONS

Claim Rejections - 35 USC § 112 1st – Written Description
Disposition Held in Abeyance, Pending the Resolution of the Claim Interpretation of the New 7/25/22 Amendment into Claim 1 and Interpretation as to the Metes and Bounds Thereof (See New 35 USC 112 2nd Rejection Below)
Claims 1-10, 12-13, and 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing/identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
In this case, with the expansive variability of the linker (L1) of formula (I):
	
    PNG
    media_image3.png
    110
    271
    media_image3.png
    Greyscale

; as was also addressed in the related PCT Written Opinion, the present claims are drawn to an extremely large number of possible prodrugs of hydroxyl-comprising drugs.  Support and disclosure as to that which was actually in Applicant’s possession at the time of the invention is to be found however for only a very small proportion of the compounds claimed, see specification Examples 1-7.  In the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111; clearly states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry,whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116). 
With the exception of those few species fully defined (see specification Examples 1-7), the skilled artisan cannot envision the detailed chemical structure of the encompassed variants, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 
Therefore, only those species in specification Examples 1-7, but not the full breadth of the claims, are presently deemed to have been in Applicant’s ‘possession’ and found to meet the written description provision of 35 U.'S.C. §112, first paragraph. 
PREVIOUS Response to Amendment/Arguments
As stated and maintained, applicant’s amendments and arguments have been fully considered but are not found persuasive.  Applicant asserts they have provided numerous examples together with corresponding half-lives for various aspects of the claimed elements within the compound formula D-L (referring to application page 35 l.29- p. 46 l16).  While the examiner appreciates that numerous examples may have been pointed out, the issue remains as to what L2 linked polymeric carrier groups Z may be employed and where (other than H*) within these examples and still permit functioning of the D-L conjugate as intended.  In other words what representative examples applicant was in possession of in order to support the full breadth of L2 as claimed (without any formula attached thereto), as part of L1 that forms L of the D-L conjugate.  Applicant refers to examples in another application with L2 (WO 2009/095479 A2); however, the examiner maintains that the issue of possession lies with the instant specification, not beyond.  For the reasons of record, the rejection is maintained.  Applicant is invited to contact the examiner on this issue to advance prosecution on the merits.    

Claim Rejections - 35 USC § 112 2nd – Indefiniteness, New, 
Necessitated by 7/25/22 Amendment filed in the RCE
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 6-10, 12-13, 15-16, 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
In the 7/25/22 amendments: Claim 1 has now been amended to add the Z element scope relevant to “L2 is bound to a polymeric carrier group Z”, where Z is claimed as:  “Z is C8-18 alkyl group or a polymer having a molecular weight of 0.5 to 160kDa”.  The definition of all claim elements are read in light of the specification, which recites the following as to Z:
[0101]
In one embodiment the polymeric carrier Z is a C8-18 alkyl group.
[0102]
Preferably, the polymeric carrier Z is a polymer having a molecular weight of 0.5 to 160 kDa, more preferably of 1 to 120 kDa, even more preferably of 5 to 100 kDa, even more preferably of 10 to 80 kDa, even more preferably of 10 to 70 kDa and most preferably of 20 to 60 kDa.
[0103]
Preferably, the polymeric carrier Z comprises at least one of the polymers selected from the group consisting of 2-methacryloyl-oxyethyl phosphoyl cholins, poly(acrylic acids), poly(acrylates), poly(acrylamides), poly(alkyloxy) polymers, poly(amides), poly(amidoamines), poly(amino acids), poly(anhydrides), poly(aspartamides), poly(butyric acids), poly(glycolic acids), polybutylene terephthalates, poly(caprolactones), poly(carbonates), poly(cyanoacrylates), poly(dimethylacrylamides), poly(esters), poly(ethylenes), poly(ethyleneglycols), poly(ethylene oxides), poly(ethyl phosphates), poly(ethyloxazolines), poly(glycolic acids), poly(hydroxyethyl acrylates), poly(hydroxyethyl-oxazolines), poly(hydroxymethacrylates), poly(hydroxypropylmethacrylamides), poly(hydroxypropyl methacrylates), poly(hydroxypropyloxazolines), poly(iminocarbonates), poly(lactic acids), poly(lactic-co-glycolic acids), poly(methacrylamides), poly(methacrylates), poly(methyloxazolines), poly(organophosphazenes), poly(ortho esters), poly(oxazolines), poly(propylene glycols), poly(siloxanes), poly(urethanes), poly(vinyl alcohols), poly(vinyl amines), poly(vinylmethylethers), poly(vinylpyrrolidones), silicones, celluloses, carbomethyl celluloses, hydroxypropyl methylcelluloses, chitins, chitosans, dextrans, dextrins, gelatins, hyaluronic acids and derivatives, functionalized hyaluronic acids, mannans, pectins, rhamnogalacturonans, starches, hydroxyalkyl starches, hydroxyethyl starches and other carbohydrate-based polymers, xylans, and copolymers thereof.
[0104]
Preferably, Z is a protein.
[0105]
Preferably, Z is a protein selected from the group consisting of albumin, transferrin, and immunoglobulin.
[0106]
Preferably, Z is a protein carrier as disclosed in EP11177408, which is hereby incorporated by reference.
[0107]
Preferably, Z is a linear or branched poly(ethylene glycol) with a molecular weight from 2,000 Da to 150,000 Da.
[0108]
Preferably, Z is a PEG carrier as disclosed in EP11177405 and EP11177406, which are hereby incorporated by reference.
[0109] Preferably, Z is a hydrogel, more preferably a PEG-based hydrogel and most preferably a hydrogel as disclosed in WO-A 2006/003014 or WO-A 2011/012715 which are hereby incorporated by reference.

As highlighted in bold above, para 101 recites that Z may be the C1-18 alkyl group; para 102 recites that Z may be a polymer having a molecular weight of 0.5 to 160 kDa. 
Para 103 highlighted in bold and italics then gives the “polymer” options, one of which is “poly(amino acids)”, but does not define what the cut off is there as to the # of amino acids and whether such contemplates the polymer simply be only a dipeptide, a tripeptide, a peptide, polypeptide, protein, oligopeptide etc. in size. 
This raises indefiniteness issues as to scope of the “polymer” as the next paragraphs 104-106 define that Z may be a protein, but does not define that a protein is a “polymer”, though the previous paragraph 103 defined that the “polymer” may be a “poly(amino acids)”.
It is unclear whether a “protein”, as bearing “poly(amino acids)” in structure is to be construed as a “polymer” or not, since a “protein” is set apart independently from and not labeled a “polymer”.
Therefore, the amendments - as to Z and what falls inside or outside the scope of a “polymer” as now claimed - have raised new issues of indefiniteness.
Thus, until further amended and/or clarified a reasonable updated search of the prior is held in abeyance until the metes and bounds of the claim invention scope are solidified across the claims relevant to the critical/essential elements of L2 and L2-Z.

Prior Art Made of Record But Not Relied Upon – Previously Noted
Budt (U.S. Patent No. 5,804,459) is made of record simply as teaching by example prodrug esters that may read on the instantly claimed genus linkers (as retrieved by search) such as below, but were not per se found to teach binding with to the hydroxyl group of a drug (D) at the instantly claimed genus’ “dashed line”, to form an ester or carbamate bond:
RN   162576-11-6  HCAPLUS     
CN   Carbamic acid, methyl[2-[[2-(methylamino)ethyl]amino]-2-oxoethyl]-,
     1,1-dimethylethyl ester (9CI)  (CA INDEX NAME)
  



    PNG
    media_image4.png
    138
    390
    media_image4.png
    Greyscale
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY A AUDET whose telephone number is (571)272-0960.  The examiner can normally be reached on Monday-Thursday 8-630PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654